Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Upon consideration of the replacement drawings and the amended specification and claims, all previous objections to the disclosure are hereby withdrawn. However, the amended language has raised new objections to Claims 9, 11, and 18-20, which are discussed below.
	Applicant’s arguments on pages 15-24 of the Remarks filed 04/29/2022 regarding Claims 10-11 and 19-20 have been fully considered and are persuasive. Accordingly, all rejections thereto under 35 U.S.C. 112(a) and 112(b) are hereby withdrawn. In light of the Applicant’s explanation of the limitations of these claims, the rejections thereto in view of the prior art of record are also withdrawn.
	Regarding Claims 8, 9, 12, and 18, Applicant’s arguments on pages 26-27 of the Remarks, along with the amendments to Claims 8-9 and 18, have been fully considered and are persuasive. Accordingly, all previous rejections thereto under 35 U.S.C. 102(a)(1) and 103 are hereby withdrawn.
Applicant’s arguments, see page 25 of the Remarks, with respect to the Woodard no longer anticipating all the limitations of the amended Claim 1 have been fully considered and are persuasive.  Therefore, the rejection thereto under 35 U.S.C. 102(a)(1) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 is made in view of the newly added limitation.
Applicant's arguments regarding the rejections of Claims 3 and 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues on pages 27-30 of the Remarks that the first arm means 12 of Wergeland cannot be incorporated into the can crushing apparatus disclosed by Woodard in the manner suggested by the Office action mailed 02/11/2022 because said first arm means is driven to move by a motor, gears, and other interconnected components. Applicant further argues that the first arm means would not be able to function without these other components, and that if the other components were also incorporated to make the first arm means function, that would destroy the functionality of Woodard, which is meant to be hand-driven, rending the combination of Woodard and Wergeland improper. Examiner respectfully disagrees. The Applicant provided an annotated version of Woodard’s Figure 1 to show an embodiment of Woodard’s can crushing apparatus with Wergeland’s first arm means 12 incorporated therein, reproduced below. 

    PNG
    media_image1.png
    485
    524
    media_image1.png
    Greyscale

Applicant’s Annotated Figure 1 of Woodard
The Applicant appears to arrange first arm means 12 such that it pivots with crushing member 72 about hinge 54, but Examiner notes that it would also be possible to attach first arm means 12 via a separate pivot point on the top face of supporting member 38 or 40, or along the top edge of vertical end wall 100 or 102, so as to be better centered over the can, and of course the respective geometries of the crushing members/arms/walls/etc. would be designed such that interference between the different components would be prevented. When this modification is made, first arm means 12 would be able to be hand-driven to approach and recede from the can in the manner taught by Wergeland, and this movement would be independent from the hand-driven crushing members 70 and 72, such that the attached engagement member 22 (see Wergeland Figure 1) performs the function of the claimed retaining pin. One skilled in the art would be motivated to make this modification to improve the crushing operation by providing an initial compression in the weakest section of the can before crushing with the crush-arms, as is taught by Wergeland (column 3 lines 28-38). Accordingly, the combination is not improper and the rejections of Claims 3 and 13 are maintained.
Regarding Claim 6, Applicant’s arguments on page 30 of the Remarks, along with the amendments to the claim language, have been fully considered and are persuasive. Accordingly, the previous rejection thereto under 35 U.S.C. 103 is hereby withdrawn.
Applicant’s arguments regarding Claim 15 on page 30 of the Remarks have been fully considered but are not persuasive. Examiner notes that the amended Claim 15 as set forth does not require the retaining pin to be secured directly to the support plate; as long as the retaining pin is operably coupled to the support plate, i.e. secured to a component(s) which is in turn secured to the support plate, this limitation of the claim is met.
Regarding the Applicant’s arguments on page 31 of the Remarks that one skilled in the art would not modify Woodard to only remove one of the side walls such that in the vertical orientation there would be both a support plate and an access through which a sideways-oriented can is lowered into the crush position, Examiner notes that since Woodard’s side walls 24 and 26 are not necessary (column 2 lines 7-10), one could remove one or both of them without destroying the functionality of the can crusher. In the vertical orientation, one skilled in the art would be modified to keep one but remove the other for the obvious benefit of improving accessibility of the crushing space while still holding the can in place (i.e. via side wall 26 which acts as the support plate). Regardless, even if both side walls 24 and 26 are kept, there is an access through the opening defined by walls 24, 26, 100, and 102; in the vertical orientation this opening faces the front of the can crusher, not the top, but the claim as set forth does not require the access to be in the topmost horizontal surface of the can crusher, just that the can is lowered through it from above the can crusher to reach the crush position. The term “lowered” has not been defined in such a way as to exclude any movement in a horizontal direction, so if a sideways-oriented can is moved from a position above the can crusher and then through the opening defined by walls 24, 26, 100, and 102 into the crush position, this limitation of the claim is met. Examiner further notes that Claim 22 is an apparatus claim, meaning that the access of the can crusher need only be capable of accommodating a sideways-oriented can being lowered in this manner, and the actual lowering of the can is the intended use of the access.

Claim Objections
Claims 9, 11, and 18-20 are objected to because of the following informalities:  
Claims 9 and 19: the limitation “to abut the right stop” in line 4 of each claim should be amended to “to abut the right flap” in order to avoid rejection under 35 U.S.C. 112(b)
Claims 11 and 20: the limitation “the right pin” in line 3 of each claim should be amended to “the right pivot pin” to maintain consistency with the rest of the claim language
Claim 18: in line 1, “The apparatus of claim 17, the left flap is…” should read “The apparatus of claim 17, wherein the left flap is…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US 3,980,015) in view of Maron (US 3,766,849, provided by Applicant).
Regarding Claim 1, Woodard discloses (Figures 1-2) an apparatus comprising a can crusher (can crushing device 10), the can crusher comprising: a backing plate (can supporting surface 14); a left crush-arm (crushing member 70) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting surface 14 in Figure 2) and comprising a left crush surface (crushing surface 74) that faces the backing plate when the can crusher is in a closed configuration (configuration shown in Figure 2) and a left handle (handle rod 88) that extends transverse relative to the left crush surface; a right crush-arm (crushing member 72) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting surface 14 in Figure 2) and comprising a right crush surface (crushing surface 76) that faces the backing plate when in the closed configuration and a right handle (handle rod 90) that extends transverse relative to the right crush surface; and a support plate (side wall 26), wherein in a vertical orientation of the can crusher: the backing plate is oriented vertically; the support plate is disposed below a horizontal sweep of the left crush surface and below a horizontal sweep of the right crush surface; and the support plate is effective to support a can in between the left crush surface and the right crush surface when the can crusher is in an open configuration. Examiner note: for the vertical orientation, the can crushing device 10 shown in Figure 1 is rotated 90 degrees such that side wall 26 is on the bottom. When this is done, the rest of the conditions of this limitation are met: can supporting surface 14 is oriented vertically, side wall 26 is disposed below the horizontal sweeps of crushing surfaces 74/76 (otherwise side wall 26 would interfere with the motion of the crushing surfaces, which clearly is not happening), and the side wall 26 is effective to support a can 28 between the crushing surfaces when the can crushing device is in an open configuration (configuration shown in Figure 1).
Woodard does not disclose that the left horizontal crush-arm sweep and the right horizontal crush-arm sweep do not overlap each other during the transition from the closed configuration to the open configuration. Maron teaches (Figure 4) an apparatus comprising a can crusher, the can crusher comprising: a backing plate (base 10 with support members 16); a left crush-arm (left crushing lever arm 24) pivotally secured to the backing plate and comprising a left crush surface (bottom face of left crushing lever arm 24) that faces the backing plate when the can crusher is in a closed configuration (shown by dotted lines in Figure 4) and a left handle (left handle 28) that extends transverse relative to the left crush surface; and a right crush-arm (right crushing lever arm 24) pivotally secured to the backing plate and comprising a right crush surface (bottom face of right crushing lever arm 24) that faces the backing plate when the can crusher is in the closed configuration (represented by dotted lines in Figure 4) and a right handle (right handle 28) that extends transverse relative to the right crush surface; wherein movement of the left crush-arm defines a left horizontal crush-arm sweep and wherein movement of the right crush-arm defines a right horizontal crush-arm sweep that does not overlap the left crush-arm sweep as the can crusher transitions from the closed configuration to an open configuration (clearly seen in Figure 4; during transition from the closed configuration, represented by dotted lines, to the open configuration, represented by solid lines, the crush-arm sweeps of the left and right crushing lever arms 24 will not overlap each other). As the Applicant has not set forth any criticality to the left and right horizontal crush-arm sweeps not overlapping each other that results in an unexpected benefit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the left and right crush-arms of the can crusher disclosed by Woodard such that their respective horizontal crush-arm sweeps do not overlap, as taught by Maron, as this is a known configuration for the crush-arms of a crushing machine and thus would be the result of routine design optimization practices.
Regarding Claim 7, Woodard discloses (Figures 1-2) a left pivot pin (hinge pin of hinge 52) and a right pivot pin (hinge pin of hinge 54), wherein the left crush-arm (crushing member 70) comprises a left flap (main body of crushing member 70) that comprises the left crush surface (crushing surface 74) and which pivots around the left pivot pin (column 2 lines 46-50), and wherein the right crush-arm (crushing member 72) comprises a right flap (main body of crushing member 72) that comprises the right crush surface (crushing surface 76) and which pivots around the right pivot pin (column 2 lines 46-50).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard in view of Maron as applied to Claim 1 above, and further in view of Wergeland et al., hereinafter Wergeland (US 5,251,546).
Regarding Claim 3, Woodard does not disclose a retaining pin. Wergeland teaches (Figures 1-3) an apparatus comprising a can crusher, the can crusher comprising: a backing plate (abutment surface 11); a left crush-arm (second arm member 13) pivotally secured to the backing plate and comprising a left crush surface (engagement means 13’’’) that faces the backing plate when the can crusher is in a closed configuration (see Figure 4); a right crush-arm (third arm member 14) pivotally secured to the backing plate and comprising a right crush surface (engagement means 14’’’) that faces the backing plate when in the closed configuration; a support plate (base 25), wherein the support plate is disposed below horizontal sweeps of the left and right crush surfaces when the can crusher is in a vertical configuration; and a retaining pin (engagement means 22), wherein when the can crusher is in the vertical orientation the retaining pin is secured to and extends vertically upward from the support plate (shown in Figure 1; engagement means 22 is secured to base 25 via first arm means 12 and stud 18), is outside the horizontal sweep of the left crush surface and outside the horizontal sweep of the right crush surface (shown in Figures 2-4; the engagement member 22 is clearly not in the path of either the second or third arm members 13/14, otherwise there would be interference), and is configured to trap the can between the retaining pin and the backing plate (shown in Figures 2-3). The inclusion of this retaining pin serves to provide an initial compression of the can in its midsection, which is the structurally weakest part of the can, to better facilitate the crushing of the can body by the left and right crush-arms (column 3 lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can crusher in the apparatus disclosed by Woodard to also comprise a retaining pin, wherein when the can crusher is in the vertical orientation the retaining pin is secured to and extends vertically upward from the support plate, is outside the horizontal sweep of the left crush surface and outside the horizontal sweep of the right crush surface, and is configured to trap the can between the retaining pin and the backing plate, as taught by Wergeland, in order to improve the crushing operation by providing an initial compression in the weakest section of the can before crushing with the crush-arms.
Examiner note: when the combination of Woodard, Maron, and Wergeland is made, the retaining pin of Wergeland is incorporated into the can crusher of Woodard by providing an additional arm upon which the retaining pin is mounted and which is shaped and mounted upon the can crusher in such a way as to allow it to move in the same movement pattern as first arm means 12 with engagement element 22 of Wergeland (i.e. approaching and receding from the can, as shown in Figures 2-4), without interfering with the movement of crushing members 70/72 of Woodard.
Regarding Claim 4, with reference to the aforementioned combination of Woodard, Maron, and Wergeland, Wergeland is silent to the distance between the backing plate (abutment surface 11) and the retaining pin (engagement element 22) when the retaining pin is engaging the can (can 10). Examiner notes that the Applicant states in the specification that 2.625” was chosen as the upper limit for this claimed distance because this is a common diameter for a standard 12 ounce beverage can, so having the distance be lower than this value ensures that the can will be slightly bent around the retaining pin before the crush-arms are moved to crush the cans, which holds the can in place prior to crushing (see page 4 lines 23-31). As is clearly seen in Figures 3-5 of Wergeland, the retaining pin (engagement element 22, located at the end of first arm means 12) is used to compress the middle of the can 10, and is movable such that in the closed configuration (see Figure 4) it is approximately level with crushing surfaces 74/76. One skilled in the art would understand that it would be advantageous to design the can crusher to accommodate standard-sized cans, as they will likely constitute a majority of the cans needing to be crushed due to their widespread use. Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to design the can crusher in the apparatus disclosed by Woodard and modified by Maron and Wergeland such that a distance between the backing plate and the retaining pin is less than 2 and 5/8 inches (2.625”), in order for the apparatus to function as intended when crushing a standard-sized can. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woodard in view of Maron as applied to Claim 1 above, and further in view of Hartung (WO 2019/081429). For text citations of Hartung, refer to the machine translation provided as Non-Patent Literature with the Office action mailed 02/11/2022.
Regarding Claim 5, Woodard does not disclose an elongated base configured to support the can crusher. Hartung teaches (Figures 4B, 4D, 4F) an apparatus (compactor arrangement 100) comprising a can crusher (compactor 102) and an elongated base (assembly of stand element 206 and adjustment element 444s) configured to support the can crusher. This elongated base allows the can crusher to be raised off the ground, and allows for adjustment to a desired height ([0093] line 663 - [0096] line 683), which improves the convenience for the operator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Woodard and modified by Maron such that it also comprises an elongated base configured to support the can crusher, as taught by Hartung, in order to allow the can crusher to be raised and adjusted to a desired height. Hartung is silent to the dimensions of the elongated base; however, one skilled in the art would recognize that the size of the elongated base would be chosen based on suitability and optimization for its intended usage. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the elongated base for the apparatus disclosed by Woodard and modified by Hartung such that it comprises a diameter not greater than two inches (2”), because such selection or determination would be the result of routine mechanical optimization and does not in itself warrant patentability, as one would arrive at such optimization through routine engineering practices.
Examiner note: regarding the limitation “the elongated base…is configured to fit within and be held in place by a fishing rod holder,” this is considered to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The elongated base from the aforementioned combination of Woodard, Maron, and Hartung is sized such that it is capable of fitting within and being held in place by a fishing rod holder, and the fishing rod holder is not positively recited as a component of the invention (i.e. is unnecessary in order to meet the requirements of the claim), so this limitation of the claim is met.
Claims 13, 15-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Woodard (US 3,980,015) in view of Wergeland et al., hereinafter Wergeland (US 5,251,546).
Regarding Claim 13, Woodard discloses (Figures 1-2) an apparatus comprising a can crusher (can crushing device 10), the can crusher comprising: a backing plate (can supporting surface 14); a left crush-arm (crushing member 70) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting surface 14 in Figure 2) and comprising a left crush surface (crushing surface 74) that faces the backing plate when the can crusher is in a closed configuration (configuration shown in Figure 2) and a left handle (handle rod 88) that extends transverse relative to the left crush surface when in the closed configuration; and a right crush-arm (crushing member 72) pivotally secured to the backing plate (column 2 lines 46-50; hinges 52 and 54 are shown to be connected to can supporting surface 14 in Figure 2) and comprising a right crush surface (crushing surface 76) that faces the backing plate when in the closed configuration and a right handle (handle rod 90) that extends transverse relative to the right crush surface when in the closed configuration, wherein in a vertical orientation of the can crusher the backing plate is oriented vertically. Examiner note: for the vertical orientation, the can crushing device 10 shown in Figure 1 is rotated 90 degrees such that side wall 26 is on the bottom. When this is done, can supporting surface 14 is oriented vertically.
Woodard does not disclose a retaining pin. Wergeland teaches (Figures 1-3) an apparatus comprising a can crusher, the can crusher comprising: a backing plate (abutment surface 11); a left crush-arm (second arm member 13) pivotally secured to the backing plate and comprising a left crush surface (engagement means 13’’’) that faces the backing plate when the can crusher is in a closed configuration (see Figure 4); a right crush-arm (third arm member 14) pivotally secured to the backing plate and comprising a right crush surface (engagement means 14’’’) that faces the backing plate when in the closed configuration; and a retaining pin (engagement means 22), wherein when the can crusher is in a vertical orientation the backing plate and the retaining pin are oriented vertically (shown in Figure 1), wherein the retaining pin is disposed outside a horizontal sweep of the left crush surface and outside a horizontal sweep of the right crush surface (shown in Figures 2-4; the engagement member 22 is clearly not in the path of either the second or third arm members 13/14, otherwise there would be interference), and wherein the retaining pin is configured to trap a can between the retaining pin and the backing plate when the can crusher is in an open configuration (shown in Figures 2-3). The inclusion of this retaining pin serves to provide an initial compression of the can in its midsection, which is the structurally weakest part of the can, to better facilitate the crushing of the can body by the left and right crush-arms (column 3 lines 28-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the can crusher in the apparatus disclosed by Woodard to also comprise a retaining pin, wherein in a vertical orientation of the can crusher the retaining pin is oriented vertically, wherein the retaining pin is disposed outside a horizontal sweep of the left crush surface and outside a horizontal sweep of the right crush surface, and wherein the retaining pin is configured to trap a can between the retaining pin and the backing plate when the can crusher is in an open configuration, as taught by Wergeland, in order to improve the crushing operation by providing an initial compression in the weakest section of the can before crushing with the crush-arms.
Examiner note: when the combination of Woodard and Wergeland is made, the retaining pin of Wergeland is incorporated into the can crusher of Woodard by providing an additional arm upon which the retaining pin is mounted and which is shaped and mounted upon the can crusher in such a way as to allow it to move in the same movement pattern as first arm means 12 with engagement element 22 of Wergeland (i.e. approaching and receding from the can, as shown in Figures 2-4), without interfering with the movement of crushing members 70/72 of Woodard.
Regarding Claim 15, Woodard discloses (Figure 1) a support plate (side wall 26), wherein in the vertical orientation: the support plate is disposed below a horizontal sweep of the left crush surface (crushing surface 74) and below a horizontal sweep of the right crush surface (crushing surface 76), and the support plate is effective to support a can (can 28) in a crush position (shown in Figure 1). Woodard is silent to the distance between the support plate and the horizontal sweeps of the left and right crush surfaces. Examiner notes that the Applicant has not set forth any criticality to the selection of this particular distance between the horizontal sweeps and the support plate that results in an unexpected benefit, and in fact provides two other options for this distance in the specification (see page 4 lines 15-17). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the can crusher disclosed by Woodard such that the support plate is disposed not more than 1/8” below the horizontal sweep of the left crush surface and not more than 1/8” below the horizontal sweep of the right crush surface, because such selection or determination would be the result of routine engineering and design practices.
Further regarding Claim 15, in the aforementioned combination of Woodard and Wergeland, Wergeland teaches (Figure 1) the retaining pin (engagement means 22) is secured to the support plate (shown in Figure 1; engagement means 22 is secured to base 25 via first arm means 12 and stud 18).
Regarding Claim 16, Woodard is silent to the dimensions of the gap between the left/right crush surfaces (crushing surfaces 74/76) and the backing plate (can supporting surface 14) when the crush surfaces are parallel to the backing plate (see closed configuration shown in Figure 2). Examiner notes that the Applicant states in the specification that this gap “can be any size suitable for a crushed/folded can” (see page 8 lines 23-24). As the apparatus of Woodard is operable to crush/fold a can, it is clear that the size of the gap between the crush surfaces and the backing plate would be suitable for a crushed/folded can. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the can crushed in the apparatus disclosed by Woodard such that when the left crush surface and the right crush surface are parallel to the backing plate, a gap between the left crush surface and the backing plate and between the right crush surface and the backing plate is between 3/16" and 5/16", as this determination would have been the result of routine engineering practices to find a size suitable for the purpose of the apparatus, i.e. crushing/folding a can.
Regarding Claim 17, Woodard discloses (Figures 1-2) a left pivot pin (hinge pin of hinge 52) and a right pivot pin (hinge pin of hinge 54), wherein the left crush-arm (crushing member 70) comprises a left flap (main body of crushing member 70) that comprises the left crush surface (crushing surface 74) and which pivots around the left pivot pin (column 2 lines 46-50), and wherein the right crush-arm (crushing member 72) comprises a right flap (main body of crushing member 72) that comprises the right crush surface (crushing surface 76) and which pivots around the right pivot pin (column 2 lines 46-50).
Regarding Claim 21, with reference to the aforementioned combination of Woodard and Wergeland, Wergeland teaches (Figure 1) that the retaining pin (engagement means 22) remains stationary as the can crusher transitions from the open configuration to the closed configuration. Examiner note: the claim as set forth does not specify whether “remains stationary” means that the retaining pin does not move at all, or whether it means that the retaining pin does not move relative to other component(s) of the can crusher. As the engagement means 22 of Wergeland remains stationary relative to its mounting on first arm means 12 during the transition from the open configuration to the closed configuration, this limitation of the claim is met.
Regarding Claim 22, the modified Woodard discloses (Figure 1) that in the vertical orientation and in the open configuration the apparatus defines an access (opening defined by walls 24, 26, 100, and 102) through which a sideway-oriented can (can 28) is lowered from above the can crusher (can crushing device 10) until reaching a crush position (position of can 28 shown in Figure 1) between the backing plate (can supporting surface 14) and the retaining pin (engagement means 22 of Wergeland, see discussion above). Examiner note: as discussed above in the Response to Arguments, in the vertical orientation the opening defined by walls 24, 26, 100, and 102 faces the front of the can crusher, not the top, but the claim as set forth does not require the access to be in the topmost horizontal surface of the can crusher, just that the can is lowered through it from above the can crusher to reach the crush position. As a sideway-oriented can is capable of being lowered through this opening to reach the crush position, this limitation of the claim is met. 

Allowable Subject Matter
Claims 6, 8-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome all the objections due to informalities as discussed above in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6: prior art fails to teach, alone or in combination, an apparatus comprising a can crusher, an elongated base, and an adjustable pivot joint between the elongated base and the can crusher configured to permit adjustment of an angular position of the can crusher relative to a position of the elongated base.
Claims 8 and 18: prior art fails to teach, alone or in combination, a can crusher comprising a left crush-arm comprising a left flap, wherein the left flap is cantilevered from a left pivot pin, and a right crush-arm comprising a right flap, wherein the right flap is cantilevered from a right pivot pin.
Claim 9: prior art fails to teach, alone or in combination, a can crusher comprising a left crush-arm comprising a left stop configured to abut a left flap after a predetermined amount of flex of the left flap, and a right crush-arm comprising a right stop configured to abut a right flap after a predetermined amount of flex of the right flap. Claim 10 would be allowable by virtue of its dependence upon Claim 9.
Claims 11 and 20: prior art fails to teach, alone or in combination, a can crusher in which the left handle traps the left pivot pin into the left flap to form a left pivot joint and the right handle traps the right pivot pin into the right flap for form a right pivot joint.
Claim 12: prior art fails to teach, alone or in combination, a can crusher comprising a left pivot pin and a right pivot pin, wherein the left and right pivot pins each comprise a mounting recess at a bottom end of the respective pivot pin.
Claim 19: prior art fails to teach, alone or in combination, a can crusher comprising a left crush-arm comprising a left stop configured to abut a left flap after a predetermined amount of flex of the left flap and to resiliently bias the left flap onto the left pivot pin to form a left pivot joint, and a right crush-arm comprising a right stop configured to abut a right flap after a predetermined amount of flex of the right flap and to resiliently bias the right flap onto the right pivot pin to form a right pivot joint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725